                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                    Case No. 17-cr-20582
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
            BRUCE REMBERT,

          Defendant (D-2).
   ______________                     /

    OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
               COMPASSIONATE RELEASE [#48]

                                 I. INTRODUCTION

      On August 9, 2018, Defendant Bruce Rembert (“Defendant”) pled guilty to

one count of conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349. See

ECF No. 34. Specifically, Defendant’s Rule 11 Agreement states that Rembert

knowingly conducted credit card fraud at Kmart stores with a co-defendant and made

fraudulent transactions with stolen credit card information that he unlawfully stored

in a joint email account. Id. at PageID.138-139. On February 28, 2019, Defendant

was sentenced to 60 months imprisonment. ECF No. 44, PageID.258.

      Presently before the Court is Defendant’s Motion for Compassionate Release,

filed on February 3, 2021. ECF No. 48. The Government filed a Response on March

15, 2021, but because this Court denied its request for a page extension, the


                                          1
Government re-filed a revised Response on April 21, 2021. ECF No. 67. A hearing

on this matter was held on May 20, 2021. For the reasons that follow, the Court will

DENY the Defendant’s Motion [#48].

                            II. FACTUAL BACKGROUND

      Defendant Bruce Rembert was sentenced on February 28, 2019 to serve 60

months in custody. See ECF No. 46. Defendant pled guilty to one count of

conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349. Id. The relevant

conduct occurred between December 2015 and August 2017. See ECF No. 17.

According to his Rule 11 Agreement, Rembert and a co-defendant knowingly

obtained stolen credit and debit accounts from domestic and international victims to

purchase gift cards at Kmart stores in Michigan and elsewhere. See ECF No. 34,

PageID.138. The fraudulent credit information was used to purchase legitimate,

third-party gift cards, and the Government alleges that the total losses in “this case

alone involved over a half a million dollars.” ECF No. 68, PageID.716. Defendant

also admitted to using a joint email account to store stolen credit card information

from illegal websites. The information, and particularly the credit card accounts,

were linked to victims who lived both inside and outside of the United States. Id.

The Government states that Rembert and his co-defendant then used the financial

gains to “maximize[] their profits and open[] loyalty programs with airlines, rental

cars, and even Kmart.” ECF No. 68, PageID.722.


                                          2
      Defendant now moves for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A) due to the threat of COVID-19. ECF No. 48. Defendant is thirty

years old and is serving his sentence at the Federal Correctional Institute at McKean.

ECF No. 52, PageID.332. According to the Government, Defendant has a projected

release date of July 20, 2023 with good time credit. ECF No. 68, PageID.722.

According to Defendant, however, his release date will be January 20, 2022. See

ECF No. 48, PageID.285. Finally, according to the Bureau of Prisons database,

Rembert’s projected release date is July 20, 2022.

      In his instant Motion, Defendant argues that his obesity and hypertension, as

well as institutional circumstances, amount to compelling and extraordinary

circumstances warranting his early release. ECF No. 48, PageID.287. He notes that

he is currently enrolled in various courses, including the prison’s non-residential

drug program. Id. He therefore requests that the Court grant him early release from

his sentence.

                                   III. ANALYSIS

      A. Standard of Review

      Title 18 U.S.C. § 3582(c)(1)(A) governs this Court’s authority to consider

motions for compassionate release. As amended by the First Step Act of 2018, the

relevant statutory language provides that a court may grant compassionate release

under the following circumstances:


                                          3
      (A) the court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from
      the receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A)(i). Accordingly, a court must address two key questions.

The first is whether a defendant has first exhausted all administrative remedies with

the BOP. The second is whether, after considering “extraordinary and compelling

reasons,” as well as the sentencing factors set forth in 18 U.S.C. § 3553(a), a sentence

reduction is warranted.

      Moreover, a sentence reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). U.S.

Sentencing Guidelines Manual § 1B1.13 is the “applicable policy statement” which

this Court must comply with. This section explains that a defendant must “not [be]

a danger to the safety of any other person or to the community” under 18 U.S.C. §

3142(g). Further, a defendant must fit within at least one of four categories of

“extraordinary and compelling reasons.” Application Note 1 to U.S.S.G. § 1B1.13

provides, in relevant parts, when extraordinary and compelling reasons exist:


                                           4
            (A) Medical Condition of the Defendant

                   (ii) The defendant is (I) suffering from a serious physical
            or medical condition, (II) suffering from a serious functional or
            cognitive impairment, or (III) experiencing deteriorating
            physical or mental health because of the aging process, that
            substantially diminishes the ability of the defendant to provide
            self-care within the environment of a correctional facility and
            from which he or she is not expected to recover.

            …

            (D) Other Reasons – As determined by the Director of the Bureau
            of Prisons, there exists in the defendant’s case an extraordinary
            and compelling reason other than, or in combination with, the
            reasons described in subdivisions (A) through (C).

      Here, Defendant asserts that his medical conditions, combined with his

continued incarceration during the COVID-19 pandemic, place him at an elevated

risk of serious complications if he were to contract COVID-19. ECF No. 48,

PageID.292. Defendant additionally states that the 18 U.S.C. § 3553(a) factors favor

his release because he has participated in various rehabilitative programs and hopes

to resume working immediately upon his release, demonstrating his desire to

positively move forward with his life and that he is not a danger to the community.

See id. at PageID.297.

      B. Exhaustion
      The First Step Act of 2018 amended 18 U.S.C. § 3582 to permit defendants

to move for compassionate release themselves. First Step Act § 603(b), Pub. L. No.

115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). In a defendant-initiated motion for

                                         5
compassionate release, the district court may not act on the motion unless the

defendant files it “after” either completing the administrative process within the

BOP or waiting thirty days from when the warden at the facility received his or her

request. 18 U.S.C. § 3582(c)(1)(A).

      The Sixth Circuit recently held that while the administrative exhaustion

requirements under § 3582(c)(1)(A) are not jurisdictional, they are mandatory.

United States v. Alam, 960 F.3d 831, 2020 U.S. App. LEXIS 17321 (6th Cir. 2020).

In Alam, the Sixth Circuit rejected defendant’s argument that the “unprecedented”

nature of the COVID-19 pandemic should serve as an exception to the statute’s

exhaustion requirement. Id. at *11 (concluding that “[t]hirty days hardly rises to the

level of an unreasonable or indefinite timeframe.”) (internal quotation marks

omitted).

      Here, the Government states that exhaustion is not an issue in this case, and

neither party makes any arguments regarding Defendant’s exhaustion. See ECF No.

68, PageID.723. Accordingly, Defendant has exhausted his administrative remedies

with the BOP.

      C. Extraordinary and Compelling Reasons
      As discussed supra, for a court to grant compassionate release, a defendant

must also demonstrate that “extraordinary and compelling reasons” exist to warrant

a reduction in sentence. 18 U.S.C. § 3582(c). The Sentencing Commission has


                                          6
provided guidance about what constitutes “extraordinary and compelling reasons”

in Section 1B1.13 of the Sentencing Guidelines. U.S.S.G. § 1B1.13. These reasons

are classified in four categories: (1) the defendant’s medical condition; (2) the

defendant’s age; (3) family circumstances; and (4) additional reasons “other than, or

in combination with” the first three elements. Id. at cmt. n.1(A)-(D).

      Here, Defendant has not demonstrated that extraordinary and compelling

reasons exist to warrant his release from FCI McKean. Rembert argues that his

hypertension and obesity makes him particularly susceptible to COVID-19 while

incarcerated. ECF No. 52, PageID.334. In its Response, the Government argues

that Rembert’s medical records do not establish that he has any confirmed medical

conditions that would increase his risk of COVID-19 severity that are recognized by

the Centers for Disease Control (“CDC”). See ECF No. 68, PageID.733. However,

Defendant maintains that he suffers from both obesity and hypertension. See ECF

No. 48, PageID.290.

      Upon review of the relevant documents, Rembert’s medical records do not

clearly corroborate those diagnoses; numerous documents, for example, indicate

medical visits where Defendant denied a hypertension diagnosis. See, e.g., ECF No.

56-1, PageID.398, 405, 428. Further, a preventative health visit on May 19, 2019,

indicated that Rembert was not obese, see id. at PageID.413, although his stated

height and weight do result in a BMI above thirty, see ECF No. 48, PageID.290.


                                         7
The CDC classifies a BMI above thirty as “overweight,” not obese. See People Who

Are at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-hig

her-risk.html (last updated May 13, 2021).       Accordingly, Defendant has only

demonstrated one potential risk factor, being overweight, that is recognized by the

CDC as conceivably placing him at a higher risk for severe illness from COVID-19.

      Given these facts, the Government’s argument is persuasive because

Defendant’s medical records do not contain clear diagnoses for either obesity or

hypertension—or any other recognized CDC risk factor—that corroborates the

statements made by Rembert. See ECF No. 48, PageID.291-292. While the Court

does not doubt the Defendant’s past medical history, the absence of either diagnosis,

including information about their levels of severity or any related medications, does

not raise Defendant’s claims beyond speculation and into compelling and

extraordinary circumstances. Further, “federal courts ruling recently on motions for

compassionate release have held that inmates with only one (or even several)

recognized medical risk factors had not sufficiently shown extraordinary and

compelling circumstances warranting immediate release from custody.” United

States v. Collins, No. 17-20360, 2021 WL 869651, at *4 (E.D. Mich. Mar. 8, 2021)

(citing United States v. Ishmael, No. 12-155, 2021 WL 567747, at *6 (E.D. Pa. Feb.

16, 2021)). The Collins court specifically noted that numerous cases have held “that


                                          8
obesity, hypertension, diabetes, and various combinations of the same did not

establish extraordinary and compelling medical risk.” Id.

       Additionally, Defendant is thirty-five years younger than the CDC’s

classification of adults sixty-five years and older who are at higher risk of COVID-

19 complications. Other district courts have granted compassionate release only

upon a finding of numerous and severe medical conditions that place them at a

significantly higher risk for severe illness from COVID-19. See, e.g., United States

v. Doshi, No. 13-CR-20349, 2020 WL 2556794 (E.D. Mich. May 20, 2020)

(granting compassionate release for an elderly inmate with hypertension, diabetes,

asthma, hyperlipidemia, and other preexisting conditions); Miller v. United States,

No. CR 16-20222-1, 2020 WL 1814084, at *1 (E.D. Mich. Apr. 9, 2020) (“The CDC

also states that individuals with underlying medical conditions, such as a chronic

lung disease, a serious heart condition, and liver disease, have a higher risk of severe

illness ... Miller suffers from all three.”).

       Finally, Rembert’s medical records indicate that he was recently administered

both doses of the Pfizer-BioNTech COVID-19 vaccine.              See ECF No. 56-3,

PageID.474-475. Courts in this District have found that “absent some shift in the

scientific consensus, Defendant's vaccination against COVID-19 precludes the

argument that his susceptibility to the disease is ‘extraordinary and compelling’ for




                                                9
purposes of § 3582(c)(1)(A).” United States v. Smith, No. 17-CR-20753, 2021 WL

364636, at *2 (E.D. Mich. Feb. 3, 2021).

      In sum, upon consideration of precedent for granting compassionate release

and the particular facts of his case, Defendant has not presented extraordinary and

compelling circumstances that warrant his early release.

      1. Determination of the 18 U.S.C. § 3553(a) Factors

      As a final matter, a district court must consider the sentencing factors under

18 U.S.C. § 3553(a) and determine whether such factors support or undermine the

sentence reduction.

      Here, the Court agrees with the Government that consideration of the factors

set forth in 18 U.S.C. § 3553(a) do not weigh in favor of granting the requested relief.

The factors set forth in § 3553(a) include a defendant’s history and characteristics;

the nature and circumstances of the offense; due consideration of the seriousness of

the offenses; promoting respect for the law; providing just punishment; affording

adequate deterrence; protecting the public from further crimes by the defendant; and

providing him or her with any necessary correctional services and treatment. See 18

U.S.C. § 3553(a).

      Here, Defendant has served only two years of his sentence after participating

in a complex scheme to defraud both individuals and corporate entities for personal

financial gain. The Government emphasizes that “Rembert engaged in fraud for


                                          10
years but was successful because law enforcement had not learned the sophisticated

nature of his crimes, [and therefore] much of his fraud was undetected.” ECF No.

68, PageID.719. The seriousness of both the offense and Defendants’ conduct is

reflected in the sixty-month sentence imposed upon him.            Additionally, the

Government emphasizes that Defendant’s previous crimes involving identity theft

and the seriousness of the underlying offense militates against Rembert’s release at

this juncture. Id. at PageID.738. The Court notes that Defendant has a criminal

history as well, including a state conviction related to fraudulent credit card

transactions as well as probation violations. See id. at PageID.738. Even with his

rehabilitative activities and courses while incarcerated, these facts together do not

indicate that early release is warranted at this time.

        In sum, the Court finds that granting Defendant compassionate release would

inappropriately minimize the serious nature of his decision to steal the identities of

innocent victims and defraud corporate institutions for monetary gain. Accordingly,

the § 3553(a) sentencing factors also weigh against Defendant’s early release.

                                   IV. CONCLUSION

      For the reasons discussed herein, Defendant’s Motion for Compassionate

Release [#48] is DENIED.




                                           11
     IT IS SO ORDERED.



                                    s/Gershwin A. Drain__________________
                                    GERSHWIN A. DRAIN
                                    UNITED STATES DISTRICT JUDGE

Dated: May 24, 2021



                        CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record and on Bruce Rembert,
No. 55847-039, Federal Correctional Institution McKean, 6975 Route 59, Lewis
                                Run, PA 16738 on
                May 24, 2021, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                      12
